COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Jusden A. Kukowski, Jesse David Hartung d/b/a H & H Hauling, Inc
                         and H & H Hauling, Inc. v. Bryce G. Burton

Appellate case number:   01-14-00129-CV

Trial court case number: 13CV1174

Trial court:             56th District Court of Galveston County

       The Court requests a response from appellee, Bryce Burton, to the Motion for Stay of
Trial Court Proceedings filed by appellants on March 1, 2014. The response, if any, is due by
noon on Friday, April 11, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: April 3, 2014